DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S COMMENT
Claim Rejections - 35 USC § 112
The modifications to the claims were received on 03/29/2021.  These modifications are accepted by the Examiner. 
In view of the amendment filed on 03/29/2021, the Examiner withdraws claim rejections under 35 USC § 112(b) to claims 4-5 of the previous Office action.
Response to Arguments
Regarding claim rejections under 35 USC 102:
Applicant’s arguments, see Amendment/Req. Reconsideration-After Non-Final Reject, filed 03/29/2021, with respect to claim 16 have been fully considered and are persuasive.  The rejection of claims 1-10 has been withdrawn. 
Regarding Double Patenting:
Applicant’s arguments, see Amendment/Req. Reconsideration-After Non-Final Reject, filed 03/29/2021, with respect to claims 1-10 have been fully considered and are persuasive.  The double patenting rejections of claims 1-10 have been withdrawn. 
Terminal Disclaimer
The terminal disclaimer filed on 03/29/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of  has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Allowable Subject Matter
Claims 1-10 are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUAN A TORRES whose telephone number is (571) 272-3119.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth N Vanderpuye can be reached on (571) 272-3078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

/JUAN A TORRES/Primary Examiner, Art Unit 2636